      Case 1:19-cv-11008-PGG-KNF Document 52 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FAUSTINA E. HAYNES,

                          Plaintiff,                              ORDER

            - against -                                     19 Civ. 11008 (PGG)

THE CITY OF NEW YORK, DAVID
HANSELL, JILL KRAUSS, MELISSA
HESTER, TIA WADDY, and JOHN and
JANE DOE (said names being fictitious, the
persons intended being those who aided
and abetted the unlawful conduct of the named
Defendants),
                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for December 17, 2020 is adjourned sine die.

              The following schedule will apply to Defendants’ motion for summary judgment:

              1. Defendants’ motion is due on January 15, 2021;

              2. Plaintiff’s opposition is due on February 15, 2021; and

              3. Defendants’ reply, if any, is due on March 1, 2021.

Dated: New York, New York
       December 16, 2020
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
